 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to conduct our labor relations as required by the National Labor Rela-tions Act,we notify our employees that:WE WILL NOTdischarge or take any other action against any employee be-cause he has given testimony under the National Labor RelationsAct or be-cause he is a member of, or active in, Metal Processors'Union,Local No. 16,AFL-CIO.WE WILLNOT threaten to close our plant permanently if our employees en-gage in a lawful strike.WE WILL offerimmediately to John Zajacthe job helast held,or a job like it,without loss of any rights or privilegeshe hadin such job.WE WILLgive John Zajacwhatever backpayhe lost as a result of being dis-charged, and we will give Stanley Jasinski whateverbackpayhe lost as a resultof not being recalled in accordancewithseniority after hislayoffin June 1962.PORAY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presentlyserving inthe ArmedForces oftheUnitedStates ofhis right to fullreinstatement upon application inaccordancewiththe SelectiveService Actand theUniversalMilitary Training andService Actof 1948, as amended, after discharge fromthe Armed Forces.This noticemust remain posted for 60 consecutivedays from the date ofposting,and must not be altered, defaced, orcoveredby any othermaterial.Employeesmay communicatedirectly withthe Board'sRegionalOffice,MidlandBuilding,176West Adams Street, Chicago,Illinois, 60603,Telephone No. Central6-9660, if theyhave any questions concerning this notice or compliance with itsprovisions.Acme Boot Company, Inc.andUnited Rubber, Cork,Linoleumand Plastic Workers of America,AFL-CIO.Cases Nos. 26-CA-1291, 26-CA-1331, 26-CA-1353, 26-CA-1360, 26-CA-1366, 26-CA-1393, 26-CA-1421, 26-CA-1422, and 26-CA-1427. July 16,1963DECISION AND ORDEROn April 17, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].1Respondent's request for oral argument is hereby denied as, in our opinion,the record,exceptions, and briefs adequately present the issues and the positions of the parties.143 NLRB No. 68. ACME BOOT COMPANY, INC.629The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prej udicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in these cases, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner?ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.2 In finding that Respondent had knowledge of employee Richard Hughes'union activitiesand for this reason selected him for layoff,the Trial Examiner predicated this knowledgeon the ground that Hughes openly wore a union button in the plant. The record failsto disclose that Hughes did wear such a button.However, the record does show thatHughes was active in obtaining signed authorization cards in the plant, and that heattended union meetings which Respondent had surveilled.While we concur in the TrialExaminer's ultimate conclusion that Respondent diseriminatorily laid off Hughes for en-gaging in union activity in violation of Section 8(a) (3) of the Act, we find that Respond-ent acquired knowledge of Hughes'union activity because of his role in procuring signedauthorization cards and his attendance at the union meetings, and we do not rely onthe ground advanced by the Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe above-named labor organization filed original charges as follows: in CaseNo. 26-CA-1291 on June 1, 1962; in Case No. 26-CA-1331 on July 20, 1962; in CaseNo. 26-CA-1353 on August 15, 1962; in Case No. 26-CA-1360 on August 22, 1962;in Case No. 26-CA-1366 on August 31, 1962; and in Case No. 26-CA-1393 onOctober 9, 1962.Amended charges were filed by the same labor organization asfollows: in Case No. 26-CA-1291 on July 11, 1962; in Case No. 26-CA-1331 onAugust 20, 1962; in Case No. 26-CA-1360 onSeptember19, 1962;and in CaseNo. 26-CA-1366 on October 9, 1962. Upon said charges and amended charges theGeneral Counsel of the National Labor Relations Board issued the following: anoriginal complaint and notice of hearing in Case No. 26-CA-1291 on July 20, 1962;orders consolidating cases, and amended and consolidated complaints on Septem-ber 7 and 27, 1962; an original complaint in Case No. 26-CA-1360 on October 10,1962; an original complaint in Case No. 26-CA-1366 on October 10, 1962; anorder consolidating cases on October 10, 1962; an original complaint in Case No.26-CA-1393 on October 26, 1962, and on the same date an order consolidating cases.Answers were duly filed by the Respondent. The complaints alleged and the answersdenied that the Respondent had engaged in and was engaging in unfair labor practicesin violation of Section 8(a)(3) and (5) of the National Labor Relations Act, asamended.Pursuant to notice, a hearing was held in Clarksville, Tennessee, onNovember 26, 27, 28, 29, and 30, 1962, before Trial Examiner C. W. Whittemore.The same labor organization filed as follows: in Case No. 26-CA-1421 an originalcharge on December 4, 1962, and an amended charge on December 21, 1962; in CaseNo. 26-CA-1422 an original charge on December 4, 1962, and an amended chargeon December 31, 1962; and in Case No. 26-CA-1427 an original charge on Decem-ber 7, 1962.Upon these charges the General Counsel issued an order consolidatingsaid cases and a complaint on January 10, 1963.On January 10, 1963, General Counsel filed with the Trial Examiner a motion toconsolidate Cases Nos. 26-CA-1421, 26-CA-1422, and 26-CA-1427 with the sixcases previously noted.On January 15, 1963, the Trial Examiner issued a showcause order and on January 28, 1963, an order consolidating the cases and reopen-ing the hearing.Answers to the latter three cases were duly received from the Re-spondent.Pursuant to notice the hearing was reopened on February 25, 1963, andsessionswere held on February 25, 26, and 27, 1963. 630DECISIONSOF NATIONAL LABORRELATIONS BOARDAt all hearings all parties were represented and were afforded full opportunity, topresent evidence pertinent to the issues,to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent.Upon therecord thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTAcme Boot Company, Inc., is a New York corporation, all of its capital stock be-ing owned by the Philadelphia and Reading Corporation. It operates five plants inTennessee: in Clarksville, Springfield, Ashland City, Cookesville, and Waverly. Onlythe Clarksville, Springfield, and Ashland City plants are immediately involved in these,proceedings.Each plant is engaged in the manufacture of boots.During the year preceding issuance of the original complaint, the Respondent pur-chased and received directly from points outside Tennessee, materials and suppliesvalued at more than $50,000, and during the same period sold and shipped directly,to points outside Tennessee finished products valued at more than $50,000.The complaints allege, the answers admit,and it is here found that the Respondentis engaged in commerce within the meaningof the Act.H. THE CHARGING UNIONUnited Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO, is alabor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesAll issues raised by the complaint stem from self-organizational efforts among theRespondent's Clarksville employees, totaling, in August 1962, about 475.Theorganizing campaign began in the late spring of that year and at its inception was ledby employee Henry Self.As the Clarksville activity grew, employees W. B. Reedand Wayne Gentry at the Ashland City plant initiated, in August, a similar campaignamong their fellow employees, and shortly thereafter employees John Wilson andArthur Kempf assumed leadership in a similar movement at the Springfield plantAll of these individuals were dismissed, allegedly unlawfully and to discourage unionmembership.Undisputed evidence establishes marked management hostility towardemployees at each of the three plants in their exercise of rights guaranteed by theAct.As will be described more fully below,out of this struggle between managementand employees, the one to deny and the other to attain rights guaranteed by thestatute, there developed action claimed by General Counsel, and denied by theRespondent, to constitute unlawful refusal to bargain at the Clarksville and AshlandCityplants,and the unlawful termination of employment of many employees ateach of the three plants.B. Events in issue at Clarksville1. Interference,restraint, and coercionUncontradicted testimonyestablishes,and it is found, that foremen at this plantunlawfully interfered with the organizational rights of employees as follows:(a)On numerousoccasionsin May and thereafter, Supervisor Zarthan Martin andForeman Gibbs called employees Albright and Nunn into the office and interrogatedthem as tounion meetingsbeing held, who was attending, who was distributingcards, and who was leading the organizing; and further asked them to keep theminformed as to such union activity.Nunn told Martin, after one meeting, that theonly employee he recognized there was Henry Self, whom the supervisor hadpreviously told him he intended to discharge and to prevent from getting other em-ployment in Clarksville.(b) In May, Foreman J. B. Tucker asked employee L. W. Wall if he had "signedanything" for the Union.When the employee replied in the negative, Tucker warnedhim "not to fool with" the Union in any way. On another occasion Tucker asked himif he hadseen anyone "passingout anything" for the Union.(c) In June, Supervisor Gibbs asked employee James Jones if he was "for" theUnion and why.(d) Later in June, Supervisor Frank Nixon asked employee J. G. Steiner if anyonehad "approached" him "about organizing." ACME BOOT COMPANY, INC.6312.The dischargesHenry Self:As noted heretofore this employee led theorganizational campaign atthis plant.The Respondent offered no evidence to contradict credible testimony whichestablishes the following factors clearlysustainingGeneral Counsel's contention thathis discharge was violative of the Act:(a)At the request of other employees, Self approached a representative of theCharging Union, obtained authorization cards, and distributed them among em-ployees in various departments.(b) In April, Foreman Carl Mullins, who worked under Department SupervisorZarthan Martin, was called into the latter's office, where he and Foreman Gibbs weretold that they had aman "inthe shipping room that was fooling around with the Un-ion" and that they "had to get rid of him."Gibbs asked who.Martin replied, "HenrySelf."About this time O. N. Vick, in complete charge of operations at this plant,entered the conversation.Vick declared, "We'll transfer him [Self] to the cuttingroom and let him mess up some work and lay him off for that." Mullins said that hewould have nothing to do with this action because the "boys were my friends."(Mullins resigned voluntarily shortly after this-the quotations are from his un-disputed testimony.)(c) Shortly after this Foreman Tucker of the cutting room tried to persuade Self toask for a transfer to his department. Self said he would think it over.Later the sameday Foreman Mullins warned Self not to accept the transfer and told him of the planevolved by Vick to discharge him.(d) Self did not take the transfer.As a stock runner of long experience, he wasdeprived of his helper.Foreman Gibbs began complaining about his work, andaccused him of putting shoes in the wrong place.No complaints had been madeabout his work during the prior 5 years of employment.(e) On May 24, Self was given his final paychecks and was discharged,being in-formed that his work was "unsatisfactory."(f)As noted above, shortly before his discharge, Supervisor Martin told employeeNunn that he was going to fire Self and make it hard for him to get work in Clarks-ville.The Trial Examiner concludes and finds that Self was discharged on May 24, 1962,to discourage union membership and activity.D. H. Bumpus:This employee was also a stock runnerin the samedepartmentwith Self, and was without previous notice suddenly discharged the same day, by thesame foreman, Frank Gibbs.His testimony is undisputed to the effect that Gibbssaw him receive from Self a union card, which he signed.As in the case of Self, hewas deprived of his helper after the union campaign began, and then, for the firsttime since his employment, Gibbs began to criticize his work.When dismissed, hewas merely told, as was Self, that his work was unsatisfactory.Also as in the case of Self, the Respondent offered no evidence as to why Bumpuswas fired.Under such circumstances, especially those described by Foreman Mullinsas to top management's instructions to find pretexts to discharge Self, the Trial Ex-aminer in convinced and finds that Bumpus was unlawfully discharged in order todiscourage union membership and activity.Ray Bartee:On July 27, a few days after the Union's demand for recognition atthe Clarksville plant-as described more fully in a later section, the same foremansummarily discharged Bartee, a "picker" in the department.Bartee had activelyassisted in the union organization, passing out cards and wearing a union buttonopenly. It is clear and is found that Gibbs well knew of his union adherence.Whenpaid off, he was given a separation notice stating that he had failed to comply withcompany rules.The Respondent called no witness to explain this discharge, or to meet the reason-able inference to be drawn from General Counsel'sprima faciecase.The TrialExaminer concludes and finds that Bartee was discharged to discourage unionmembership.Melvin Bum pus:This employee was also fired on July 27.At the time he hadworked for the Company more than 25 years.Not until he began wearing a unionbutton openly, shortly before his dismissal, had he ever been seriously criticizedabout his work.The day before his discharge, when he went in to work, he foundothers inspecting his boots, trying to find faults with them.The assistant foreman,Graham, bluntly told him, "The union pin you are wearing won't keep you fromgetting fired."The next day he was discharged by Foreman Gruzas. Bumpus askedhim if they had "ever had any falling out or complaints."Gruzas replied in thenegative, and only said, "I've got to let you go."As in the cases noted above, the Respondent offered no managementwitness todispute Bumpus' testimony or to give any reason for the discharge of an employee 632DECISIONSOF NATIONALLABOR RELATIONS BOARDof so long a service.The Trial Examiner concludes and finds that the employee wasdischarged to discourage union membership and activity.3.The layoffsNine Clarksville employees are named in the complaints, as amended, as havingbeen discriminatorily laid off on various dates, as follows:Elton Austin --------- July 10John Heaton ---- September 28William C. Hall ------- July 12Thelma Haley____September 28Ray Patterson --------- July 12Martha Belter___September 28Richard Hughes ------- July 12Louise Hall ____-November 13Mary McCormack ----- July 18First to be considered will be the July layoffs-all of which, except that of Austin,took place immediately after the Respondent's receipt of notification from the Unionthat it represented a majority of its employees.Elton Austin:Since this employee was laid off on July 10, the day the union letterwas sent, the Trial Examiner draws no inference that the receipt of that letter couldhave prompted his layoff.He was, however, active in the union organization, andwore his union button openly.On the day of his layoff, it is undisputed that he wasseen by his foreman, Woodrow Mullins, to receive a number of cards from anotheremployee in the plant.At the time Austin was operating a stapling machine. Laterthat day Mullins came to him and summarily laid him off, telling him his machinewas being moved out. The Respondent offered no credible affirmative evidence toshow that his job actually was discontinued on that date or why, if it had been, heshould not have been transferred to other work.As will be noted more fully here-inafter, many new employees in various departments were hired after this date.And,apparently disturbed by the lack of any meritorious defense, the Respondent recalledAustin and gave him other work a few days before the original hearing opened. TheTrial Examiner is convinced and finds that Austin was actually laid off to discourageunion membership and activity.Hughes, Patterson, and Hall:All three of these employees were, without previousnotice, laid off on July 12 by Foreman Crockrell, being told that their jobs werebeing discontinued.All three were active union members, wearing buttons openly.Company knowledge of their union adherence is reasonably inferred.Crockrell, whoapparently selected these three for layoff, was not a witness.While the record con-tains some general testimony from the Respondent's president to the effect that aboutthis time certain operations were being moved to other plants, there is no directtestimony from management witnesses as to why these three were either laid off outof seniority or not transferred to other departments.As noted, manynewemployeeswere after this date hired in other departments,' and it is reasonable to believe thatHughes, Patterson, and Hall were as capable as individuals who had never workedfor the Company in any capacity.Under the circumstances plainly established as having existed at the Clarksvilleplant during this period-management's program of finding pretexts to rid thepremises of known union adherents-the Trial Examiner is convinced and finds thatthese three individuals were victims of the same unlawful motive, and that they wereactually laid off on July 12 to discourage union membership and activity.Mary McCormack:This employee worked under Foreman J. B. Tucker. Shesigned a union card, solicited signatures from other employees, and attended unionmeetings.Since it has been previously found, on the basis of undisputed evidence,that management instructed at least two employees to report on union meetings, itis reasonably inferred that management was well aware of McCormack's union ad-herence.She was without warning laid off on July 18, being told by her foreman thather job was being discontinued.While the Respondent did adduce some evidence to the effect that certain cutbacksin production were invoked about this time, it offered no credible explanation fornot transferring her to other work.And as previously noted, many new employeeswere hired after her layoff.Heaton, Haley, and Better:All three of these employees were working in thecutting room at the time of their summary layoff on September 28 by ForemanTucker.All three were active union adherents who openly wore their union buttons.It isundisputed that Tucker warned Heaton to "keep his mouth shut" about the1The testimony of several employees, including the three involved, shows plainly thattransfers between departments was not infrequent.And as found heretofore,it is un-disputed that Vick, in charge of the plant, planned to have Self transferred so he couldbe fired. ACME BOOT COMPANY, INC.633Union, and not to speak about it except on the street or at home. It is also undis-puted that Tucker asked Haley why she was wearing the button, and that she thentold him she had signeda unioncard.Their credible testimony to the effect thatthey had greater seniority than others finds dubious rebuttal in Tucker'smere claim,unsupported by documentary evidence, that he chose them for layoff in a senioritybasis.No credible explanation was offered for not transferring them to other workor not recalling them instead of hiring new employees.The Trial Examiner is con-vinced and finds that the three were selected for discriminatory layoff to discourageunion membership and activity.Louise Hall:Hall had been employed by the Respondent for alittle less than ayear when she was laid off by Foreman Tucker, being told that her job was beingdiscontinued.While she did not wear her union button openly, she had signeda card and attended union meetings.That her foreman was aware of her unionadherence is established by the fact that he asked her when she was going to puther buttonon andadvised her that "everybody should leave it alone." It is hercredible testimony that at the time of her layoff, at least three employees with lessersenioritywere retained.The Trial Examiner concludes and finds that Hall, like the others working underTucker, were unlawfully laid off to discourage union membership and activity.4. Summaryas tothe Clarksville discharges and layoffsThe Trial Examiner concludes and finds that the four discharges and nine layoffs,described above, not only were violative of Section 8(a) (3) of the Act but also inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act.5.The refusal to bargainThe complaint alleges that since August 9, 1962, the Respondent has unlawfullyrefused to bargain with the Union as the exclusive representative of its Clarksvilleemployees in an appropriate unit.The answer admits that in a letter to the Uniondated August 15, the Respondent refused to bargain with the Union "unless anduntil it was certified by the National Labor Relations Board."As to the issue of appropriate unit, although the answer denied that theunit setforth in the complaint was appropriate for the purposes of collective bargaining,the Respondent offered no claim at the hearing as to what unit, if not the one alleged,isappropriate.Testimony elicited from President Turrentine by General Counsel as to the opera-tions at the Clarksville plant amply support the latter's contention that an appropriateunitfor the purposes of collective bargaining consists of:All production and maintenance employees employed at the Clarksville, Ten-nessee,plant, excluding office clerical employees, guards, and supervisors asdefined in the Act.This is the unit in which the Union claimed majority representation in letters to Tur-rentine dated July 10 and August 9, only the latter of which was answered, as notedabove.The entire Clarksville operations are under the supervision of one individual,Vick, and comprise a single, integrated unit.Clarksville payroll and personnelrecords are all kept in this city.The Trial Examiner concludes and finds that the unit alleged by General Counselis anappropriate unit for the purposes of collective bargaining.As to the question of majority representation.A list of employees on the companypayroll during the week ending August 12, 1962, contains a total of 470 names (ex-cluding 3 watchmen, who under the Act are automatically excluded from the unit);to this total should be added, of course, the names of the 9 individuals found aboveto have been unlawfully discharged or laid off before August 12.The revised total,then becomes 479.At the hearing General Counsel placed in evidence 242 unionauthorization cards signed by employees prior to this date.All such cards wereauthenticated either by way of direct testimony of the individual concerned or bystipulation of the parties.Since242 is more than a majority in a total of 479, it is here concluded and foundthat on August 15, 1962, the date of the Respondent's admitted refusal to bargain,the Union held majority status, and as such was the exclusivebargaining representa-tive of all employees in the above-described appropriate unit.The Respondent plainly deprived itself of any right it might under other circum-stanceshave had to withhold recognition until Board certification, by its overtflaunting of employee rights in unlawfully discharging and laying off known unionadherents.On this point the Board and the courts have been in agreement since 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheJoy Silk, Millscase,Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732 (C.A.D.C.),cert. denied 341 U.S. 914.In summary the Trial Examiner concludes and finds that on and after August 15,1962, the Respondent refused to bargain collectively with the Union as the exclusiverepresentative of all employeesin anappropriate unit, and thereby interfered with,restrained, and coerced employees in the exercise of rights guaranteed by Section 7of the Act.C. Eventsin issueat Ashland City1. Interference, restraint, and coercionCoincident with the Union's second demand for recognition at the Clarksvilleplant on August 9, employees at the Ashland City plant decided to organize there.As at Clarksville, undisputed testimony establishes that top management-even in-cluding the president of the company himself-took immediate and unlawful actionto deprive employees of their statutory rights.William B. Reed, Jr., an employee who had been promised training as a foreman,arranged early in August for a union representative to conduct an organizing meet-ing.Apparently then unaware of Reed's initiation of the movement, during the dayof August 10, Superintendent Ray instructed Reed to go to the meeting, after in-forming him where it was to be held, to make note of those attending, to find outwho the leaders were, and to report such information to him the next morning.Tothe extent of going to the meeting, Reed complied with his instructions.He toldthe assembled employees, however, of his assignment as a spy, and that eveningobtained about 50 signatures to authorization cards.He failed to report the meetingto Ray, and within a few days was transferred from his job as trainee to rubbingboots, and was included in the mass layoff of August 28, described below.It is also undisputed that a few days after the first union meeting President Tur-rentine came to this plant, and in a speech to the assembled employees told themthat he knew what was going on at Ashland City, informed them that productionwas increasing at this plant and he wanted to keep it increasing, and then warnedthem that if they "didn't stop this union nonsense that he would take immediateaction."(The quotations are from employee Gentry's credible and uncontradictedtestimony.)Shortly before being discharged the last of that month, employee McCoy wastold by Superintendent Ray that he had heard he had been "talking union" and thatitwould mean the loss of his job.When he returned to the plant for a separationslip he was told by Ray, "I've got one of your Union pamphlets in my pocket" andadded that if he found out who had brought the pamphlets into the plant he wouldfire them, too.When Jesse Boyd filed an application for employment as a new employee in Oc-tober 1962, Superintendent Ray told him bluntly, "They are trying to get a union inhere.If you are going to be for it you will not go to work." Boyd told him hewould not be "for the union," and was permitted to go to work. As he reported forwork he was further warned by Foreman Gregory that if he was going to sign aunion card he might as well not start.2.Themasslayoffs of August 28 and 29The Ashland City employees failed to heed Turrentine's sharp warning inmid-August.They continued their Union "nonsense" and within a few days afterthe president's speech the Respondent received a demand from the Union forrecognition at that plant.Turrentine'swarning proved not be idle.Within a few days nearly 50 em-ployees were summarily laid off or discharged.A list of 45 employees admittedly laid off on August 28 and 29 is attached andmarked "Appendix A."The testimony of President Turrentine is to the general effect that at this time itwas necessary to cut back production, and so employees were laid off.His testimonyis unconvincing and, as General Counsel notes in his brief, remarkably evasive forone the head of so large a concern. There can be no doubt that production was re-duced.Unless the plant had been running with extreme inefficiency it could hardlybe expected that production would be maintained after more than 12 percent of itsworking force had been eliminated.General Counsel points out in his brief, also,other factors which wholly discredit Turrentine's claim.A new plant, making thesame type of boots, was being opened and in production at another Tennessee loca-tion.It isundisputed that just a few days before the summary layoff he told hisemployees that he wanted to keep production up at the Ashland City plant.And, in ACME BOOT COMPANY, INC. ,635particular, it is undisputed that shortly after the layoff some of these employees wererecalled and many new employees hired.The Trial Examiner can place no reliance upon Turrentine's claim of economicnecessity.He had made an open threat to employees.. It is clear that upon receivingthe Union's claim `of majority he took immediate and retaliatory measures to imple-ment that threat .2The Trial Examiner concludes and finds that all individuals listed in Appendix Awere unlawfully laid off on August 28 and 29, 1962, to discourage union membershipand activity, and that thereby the Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act.3.The dischargesWayne Gentry:For more than 5 years this employee worked for the Respondentwithout complaint having been made of his work, until shortly before his dischargeon the day of the mass layoff, August 29.Gentry was actively associated with Reed in organizing the Union at this plant,getting other employee's to sign cards at the first meeting on August 10.He wore aunion button openly when he went to work the next day.Shortly after this his foreman, Morris, began finding minor faults in his workand on August 29 took him into Superintendent Ray's office, where he was given aseparation slip marked "Poor Work."Gentry asked Ray why "you all are fightingus so-it's all on account of the union, ain't it?" It is undisputed that Ray merelyreplied, "I'll tell you, I hate the union."The Respondent called no witness to explain Gentry's discharge.The Trial Examiner concludes and finds that he was discharged to discourageunion membership and activity.Charles McCoy:Two days after Gentry's discharge, employee McCoy was sum-marily dismissed.He, too, actively solicited union membership among his fellowemployees, and wore his button in the plant after the first meeting.Not until the morning of his discharge had his foreman, Doyle Teasley, ever madecomplaint about his work.On that occasion Teasley told him that if he "had to goto the office one more time" with him he was going to "kick him out the door." Itis undisputed-that Teasley had never taken him to the office. Later that day Super-intendent Ray came out and in the foreman's presence told McCoy that the "unionwasn't going to get us nothing, just cause us to lose our jobs."He added, "That but-ton don't mean nothing to you."The following day was Saturday, a nonworking day.Teasley sent him word,however, to come to the plant.He did so, and was given a "firing slip," which merelysaid he had "failed to comply with fixed company rules."As noted in a preceding section when he returned to the plant for a slip later the-next week, Ray told him he would also fire whoever brought union pamphlets in, ifhe could identify them.The Respondent called no witness to explain what, if any, rule McCoy had notcomplied with, or to offer any reason for his discharge.The Trial Examiner concludes and finds that McCoy's summary dismissal was ofthe same unlawful pattern described in preceding cases and was designed to discourageunion membership and activity.Terry Dowlen:Dowlen had been employed by the Respondent for about a year anda half when discharged on October 19, 1962.-He assisted in the union organization, passing out union literature and accompany-ing Reed and Gentry to employees' homes.He wore his button openly in the plant.Immediately after he started wearing his button his foreman, Head, began making"personal" notes for Dowlen's personnel file concerning faults he had found-in hiswork.The first such "note," introduced into evidence by the Respondent throughHead, bears the date of August 17, 1 week after the first union meeting. It is un-disputed that at the same time Dowlen was transferred, from a job which he wasdoing well and where he was making more than his production quota, to anotherjob where he did make minor mistakes. That the foreman well knew he was putting2The preponderance of evidence amply supports General Counsel's allegation that themass layoff was unlawful It appears unnecessary, therefore, to burden this report with ananalysis of the further point of discriminatory selection of individuals laid off. It isnoteworthy, however, that a spot check of authorization cards in evidence show that about75 percent, if not more, of the 45 employees laid off had become union adherents.Andother evidence shows that many of them wore their buttons openly in the plant just beforetheir layoff. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDDowlen on work where mistakes were likely, is established by the uncontradictedfact that some months earlier, before the union organization began, Head had trans-ferred him voluntarilyfromthat troublesome job to the one which he performed welland satisfactorily.Head's claim that the transfer back to the old job was necessary because Dowlen'sregular job was falling off is wholly discredited by the fact that about 3 weeksbeforeDowlen's discharge, a new employee was hired to do that work.The Trial Examiner is convinced, and finds, that the transfer made by Head wasdesigned to create a situation which could be used as a pretext for firing the unionadherent.As noted in the case of Self, at the Clarksville plant, this method of riddingthe plants of known union members were planned by top management.It is therefore concluded and found that Dowlen was unlawfully discharged todiscourage union membership and activity, and not because of unsatisfactory work.Ruby Elliott:After 4 years of satisfactory service with the Respondent this em-ployee was discharged on October 22, 1962, being told that it was because she hadleft work "without permission."That she was a known union adherent is established by the fact that she woreher union button openly in the plant.The pattern of ridding the plant of knownunion adherents whenever a pretext arose has been amply established.That herdismissal falls within such pattern is made clear by the following facts.On Monday of the week before her discharge, she told her foreman, B. J. Proctor,that she wanted to take time off the following Friday afternoon in order to visit herson, then in service in a neighboring State. She offered to work overtime each dayuntil Friday, in order to get in most of her 40 hours. Proctor told her he would lether know.According to her credible testimony, Proctor said nothing throughout thatweek to indicate that he would not permit her to have a half day off, and there is nodispute that she did work overtime during that week.On Friday noon she was un-able to locate Proctor, but told her floorlady, Hudson, that she was leaving asplanned.Hudson merely said, "Okay."The Trial Examiner cannot credit Proctor's testimony to the effect that when Elliottasked him on Monday to leave early the following Friday he told her that he couldnot grant such permission, and that she told him flatly, "Well, I'm going anyway."Had Elliott in fact thus flaunted the foreman's authority, it is reasonable to believethat, seeking pretexts as management clearly was, he would have fired her on thespot.In short, the Trial Examiner is convinced and finds that Elliott was discharged onOctober 22, 1962, in orer to discourage union membership and activity.James Hornburger:Hornburger was, until October 26, one of the two janitors atthis plant.Employed first in the manufacturing department, because of his inabilityto read well, he was put on janitor work not long after his employment in Julyof the same year. It is undisputed that the other janitor, Harris, had the responsibilityof hauling away trash from the loading platform, and for his work received extracompensation.Until he began wearing his union button openly in the plant there wasno complaint from management about Hornburger's work. It is undisputed that uponseeingthe employee wearing the button, Superintendent Ray told him that he couldnot belong to the Union, and that he then began complaining because he did nothaul the trash from the platform.Although it is undisputed, as noted above, that itwas not Hornburger's responsibility to haul the trash away, he was summarily firedfor not doing so on October 26 by the superintendent.Ray then told Homburgerthat he would have to go to Clarksville, some 30 miles away, to get his paycheck,instead of receiving it at Ashland City, as was the custom.The credible testimony ofHomburger is to the effect that upon being told this, he became angry, and didthreaten to "knock the hell" out of Ray.The Trial Examiner does not credit Ray's claim that this threat preceded the actualdischarge and that the employee was fired because of the threat.That the threat,at any time, could have disturbed Ray is unbelievable.Homburger is a tiny man,weighing about 120. Ray admitted that he weighed at least 160.The superintendent's part in unlawful threats and discharges has been fullyestablished heretofore, as well as his openly expressed "hate" of the Union and itsadherent.The Trial Examiner therefore concludes and finds that Ray actually dis-charged this janitor for his union adherence and that he, himself, precipitated the em-ployee's angry remark by his own unlawful act.4.Other layoffsWalter Adcock:After 2 years of apparently satisfactory service withthe Respondent,this employeewas laid off on September 17, 1962. ACME BOOT COMPANY, INC.637Documentary evidence in the record shows that he was laid off out of seniorityin his department.On the date of the layoff his foreman, Head, told him either totake the layoff or perform three other jobs. Since these three jobs were normallyperformed by three individuals, and of the three Adcock was only familiar with one,Adcock accepted the layoff.The Trial Examiner concludes that both the offer of three jobs instead of the oneto which his seniority entitled him and the layoff were discriminatory.Adcock had been wearing his union button openly since mid-August and his unionadherence was plainly well known to Head. The foreman's aptitude in carrying outmanagement's plan of manipulating union employees from one job to another seekingpretexts for layoff or discharge has been established above, in the case of the dischargeof Dowlen.In summary, the Trial Examiner concludes and finds that Adcock was unlawfullylaid off on September 17, to discourage union membership and activity.Donna Hudgens:Hudgens was employed in April 1962, being told by the foreman,Proctor, that she was to take the place of an employee on leave, but that upon thatemployee's return she would be given permanent work.Despite the foreman's promise, upon the employee's return, Hudgens was sum-marily laid off on October 3, 1962.And although new employees were hired shortlythereafter, she was not recalled.The Trial Examiner is convinced and finds that Proctor unlawfully laid this em-ployee off to discourage her union activity.She is the mother-in-law of Reed,previously found to have been the union leader at this plant. She wrote a unionsong which was widely distributed throughout the plant-her name being printedupon it-and she wore her union button openly.5. SummaryHaving found that the above-described discharges and layoffs at the AshlandCity plant were for the purpose of discouraging union membership and activity, theTrial Examiner finds that they also unlawfully interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.6.The refusal to bargainOn August 20, the Union sent the Respondent a written demand forrecognition asthe bargaining agent of production and maintenance employees at the Ashland Cityplant, claiming majority status, and offering to prove such majority by card check.As at the Clarksville plant, the Respondent, after first ignoring the demand, later(on October 3) refused such recognition unless and until a Board certification issued.As to the unit, for the reasons set forth above in the Clarksville case, the TrialExaminer concludes and finds that competent evidencesustainsGeneral Counsel's al-legationas to an appropriate unit:All production and maintenance employees employed at the Respondent'sAshland City, Tennessee, plant, excluding office clerical employees,guards, andsupervisors as defined in the Act.According to Turrentine's testimony, the Ashland City plantis self-contained.As to the question of majority status, competent documentary evidence establishesbeyond question that at the time of the union demand it represented a clear majority ofthe employees in the above-described unit.The payroll list of the week ending the day before the Union demand contains thenames ofsome 329 employees in that unit.General Counsel introduced intoevidence, by way of personal identification or signatures or by stipulation of theparties,more than 190 union authorization cards, signed by employees on the payrollat the time. It is therefore concluded and found thatat all timessince August 20,1962, the Charging Union has been the exclusive representative of all employees,for the purposes of collective bargaining, in the above-described unit.It is further concluded and found that since on or about October 3, 1962, theRespondent has refused to bargain with the Union as required by the Act. In viewof its flagrant disregard for other sections of the Act, as found above, there can beno merit in its contention that it should not be required to bargain until a Boardcertification.By refusing to bargain, the Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Events in issueat Springfield1. Interference,restraint,and coercionUndisputed evidence establishes beyond question the fact that SuperintendentCarney, at the Springfield plant, willingly and immediately implemented the anti-union program openly voiced by President Turrentine on August 16-to take promptaction if employees did not cease their union "nonsense."Organization at the Springfield operations began coincident with the second unionmeeting inAshland City on August 17.Many of the Springfield employees went toAshland City that night, signed authorization cards, and the next day began wearingunion buttons at the plant.On that day Carney told employee Hester that while he would not be fired forbeing in the Union, he would eventually work himself out of a job.A few weekslater,after JohnWilson had been unlawfully discharged as found below, andunfair labor practice charges had been served upon the Respondent, Carney toldHester that although Wilson might then be on a "long vacation," if he had to bereturned to the job all that would be necessary would be to give him three warningsand he could fire him again. Carney also warned Hester that if he testified as tothis conversation he, himself, would "get up" and swear "it was a lie."AlthoughCarney was later a witness, he was not questioned regarding his statement aboutWilson or his intent to lie under oath.On the day buttons were first worn at this plant, Carney came to employee GeorgePeach and told him he was ready to put him on the foreman training job which hadbeen promised him previously.The superintendent further remarked, accordingto the employee's uncontradicted testimony, "There is a lot of new buttons thismorning.They are going to have to get their work, production and quality."Headded, "You won't have to, you will be on the floor on average pay." Peach thenconfessed that he also had a button, and put it on.Carney promptly told him hewould do nothing for him, and said he might as well have not come in to work thatmorning. (A few weeks later Peach was discharged by Carney, under circumstancesdescribed below.)The Trial Examiner concludes and finds that Carney's above-quoted threats con-stituted interference, restraint, and coercion.2.The dischargesJohn Wilson:This employee was summarily fired by Carney 3 days after he andother Springfield employees had attended the union meeting in Ashland City.Wilsonand Arthur Kempf, whose discharge a few days later will next be described, werethe leaders of the Springfield campaign, circulating authorization cards among theirfellow workers.-The day after the Ashland City meeting Wilson wore his union button at work.Superintendent Carney ordered him not to talk to employees on the parking Iot-a prohibition never before invoked.On Monday, the next working day, Carney came to him and told him he wouldexpect both "production and quality" from him.Later the same day, and withina period of 20 minutes, Carney called his attention to two minor faults in hiswork, and then fired him.It is undisputed that before his final day he had never before been warned aboutpoor work.The Respondent offered no evidence as to why Wilson was dischargedThe Trial Examiner concludes and finds that he was dismissed to discourage unionmembership and activity at the Springfield plant.Arthur Kempf:For some 2 years Kempf had worked for the Respondent withoutcomplaint until just before his discharge on August 24.As noted above, Kempfwas coleader with Wilson of the local organizing campaign.Upon his appearingat the plant wearing a union button, Carney ordered him not to talk to anyone inthe plant except his foreman.Shortly before closing time on August 24 Carney came to him, showed him aboot with a minor defect, told him it was his third warning and fired him.Kempf'stestimony is undisputed that in fact this was hisfirstcomplaint, not his third. Inview of the fact found above that the same superintendent told another employeethat he would lie under oath,, it seems not inconsistent that he should have falsifiedthe truth to Kempf.In any event, although Carney was a witness at the hearing, he offered no explana-tion for the summary treatment of Kempf. The Trial Examiner is convinced andfinds that the employee was discharged to discourage union membership and activity. ACME BOOTCOMPANY, INC.639Bobby James:James, an employee of about a year's service, attended the August 17meeting and began wearing the union button at his work.Promptly upon thusexhibiting his union adherence, his foreman, Taylor, for the first time complainedabout his work, and instructed him to perform his edge setting task in a mannercontrary to long custom.Puzzled by such instructions, James went to the super-intendent, who told him to follow the practice and not Taylor. James returned tohiswork, performing it as Carney had instructed.The foreman then approachedthe employee and took him into Carney's office.The foreman and the superin-tendent conferred briefly outside James' presence, returned, and Carney fired him.This occurred on August 21.The Respondent offered no witness to explain this strange action of managementrepresentatives.The explanation is plainly revealed by other undisputed factsestablishing the extreme measures management was prepared to invoke to defeatunion organization at this plant.-The Trial Examiner concludes and finds that James was discharged to discourageunion membership and activity.Geraldine Clubbs:This employee is the sister of Bobby James and was summarilyfired by Carney 4 days after her brother was dismissed. She signed a union cardobtained from her brother and began wearing her union button.On August 25, aswas her long-established practice, she left her place of work a few moments beforethe lunch break to change her shoes.The nature of her work-in cement andfilling-made the change of shoes necessary.Carney saw her, and promptly dis-charged her, claiming she had violated a company rule.Carney, although a witness, offered no explanation for her discharge and madeno claim that any such rule had ever existed.The Trial Examiner concludes andfinds that Clubbs was dismissed, as was her brother, to discourage union membershipand activity.George Peach:Previously employed at this plant, Peach was rehired in April 1962.It is undisputed that upon rehire he was promised later training for a foreman's job,a fact clearly indicating the high estimate then placed upon him by management.He attended the union meeting on August 17, and, as found above, was told byCarney the next morning to start his trainee work-until the superintendent dis-covered that Peach himself had joined the union movement.As noted, on the sameoccasion Carney displayed his resentment by telling Peach that he might as well nothave come in that morning.Immediately after learning of his union adherence Carney began a persistent cam-paign of complaining about minor mistakes in the employee's work, in an obviousattempt to force Peach to quit.He did not quit.Late in September, on succeeding weeks, two garnishments involving Peach ap-peared at the plant. Peach was promptly discharged by the superintendent.While it is true that Respondent did have a rule about garnishments, which had onat least one other occasion brought about an employee's discharge, the Trial Ex-aminer does not believe that this was the real reason for the discharge of Peach-chiefly because of the complete untrustworthiness of Carney's testimony on any-point.Whether the sudden appearance of a ready pretext for the discharge was pre-cipitated by Carney or not, the Trial Examiner is convinced and finds that the real,motive for the superintendent's action had previously been revealed in his expressed-resentment upon discovering the employee's unionadherence.It is concluded and found that Peach was unlawfully discharged to discourage,union membership and activities.3.The layoffsThe complaint places in issue the allegedly unlawful layoffs of eight employees,on various dates, at this plant.They will be considered chronologically.Faylene Hutcherson:This employee had worked for the Respondent for about ayear and a half when she was summarily laid off on August 28, a few days aftershe began wearing her union button at work. Two days before her layoff she wastwice handed written warnings about merely breaking a needle, a common occurrencefor which never before had such warnings been issued. She was told when laid offthat it was because of her low efficiency and cut in production.Carney's unsupported claim that she was laid off for lack of work is not credited.She was recalled to work in January 1963. It is undisputed that just before the re-opening of the hearing in this matter, February 25, she was told by her foreman that"that damn Union button wasn't going to do me any good and (in) two or three daysitwould all be over and the company wouldn't have us back."Paul DeSheles:This employee began wearing his union button a few days after thecampaign in Springfield began.The day before his sudden layoff on September 4, 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis foreman, Carroll, came to him for the first time with a written complaint aboutsome minor error.Upon being laid off he was told it was because of lack of work.Superintendent Carney, as a witness, said that lack of work was the reason.Therebeing no credible evidence supporting Carney's claim, his statement is rejected asunreliable.In any event, it is DeSheles' credible testimony that another employeewith less seniority was retained.James Campbell:So far as the record shows this employee had been a satisfactoryworker for about a year when he was suddenly, upon Carney's orders, laid off onSeptember 14. Shortly before this he had started to wear his union button at work.Soon after this exhibition of his union adherence Carney took him off his regularwork and assigned him to "pulling tacks."On the day of the layoff, it is uncontra-dicted, he heard Carney tell his foreman, Williams, to "lay that boy off." Later inthe day Williams did so, telling the employee he was sorry but he had to follow orders.For reasons already set forth, the Trial Examiner does not credit Carney's un-supported testimony that Campbell was laid off for lack of work.Irene Jackson:Jackson had been employed more than 2 years when summarily laidoff on September 24. She also wore a union button in the plant. On the day of herlayoff she was told by her foreman, Taylor, that she would be recalled when workpicked up.More than a dozen employees had lesser seniority than she at the time.As in other cases at this plant, and for the reasons heretofore noted, the Trial Ex-aminer does not believe Carney's testimony to the effect that she was laid off for lackof work.Everett Sanders:Sanders had been working for the Respondent when suddenlylaid off on September 25.He had never had any complaints about his work untilafter he began wearing his union button.He was told that he was being laid off be-cause of lack of work.A dozen or more employees with lesser seniority, however,were retained.Samuel Ogg and Bobby Ogg:These two employees were laid off on the same day,October 5. Both wore union buttons at work. Both were told that the layoff wascaused because of lack of work.No credible evidence was offered by the Respondent to show that in fact there wasany lack of work for these two employees.Charles Reeder:Reeder had been employed for about a year when laid off onNovember 21 by Foreman Taylor and being given a separation slip denoting that itwas for "lack of work." It is undisputed that on this occasion his foreman told him"This is not my idea. If it had been my idea you would have still been over thereworking."Reeder was the only employee in his department wearing a union button.He was laid off despite the fact that he had seniority over at least three of the others.The unsupported claim of lack of work is not credited.4. Summary as to the layoffsand dischargesNot only Carney's unreliabilityas a witnessbut companyrecords refute the claimof lack of work as the reason for the above-described layoffs. Suchrecords showthat since August 1962, when the layoffs began, about 60newemployees in variousdepartments were hired.The Trial Examiner concludes and finds that the real reason for the describedlayoffs, like the discharges, at the Springfield plant was to discourage union member-ship and activity.By such unlawful action the Respondent interfered with, re-strained,and coerced employees in the exercise of rights guaranteed by Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.The record contains statements of counsel and testimony from employees con-cerned to the effect that some of the individuals, found herein to have been unlaw-fully discharged or laid off, have since the date of their unlawful dismissal beenoffered and have accepted recall.At the close of the hearing there also appeared ACME BOOT COMPANY,INC.641possibilities that others might soon be recalled.In view of current uncertainty itwill be recommended that the Respondent,at each of the three plants herein involved,offer immediate and full reinstatement to each of the discriminatees named herein,including those listed in Appendix A, to their former or substantially equivalentpositions, without prejudice to their seniority and other rights and privileges. It willalso be recommended that the Respondent make whole each of said employees forloss of earnings from the date of the discrimination to the date of offer of reinstate-ment-or to the date of full reinstatement, as the case may be-by payment to himor her of a sum of money equal to that which he or she would normally have earnedas wages, absent the discrimination, during said period and in the manner prescribedby the Board in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.In view of the serious and extended nature of the Respondent's unfair laborpractices it will be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employees,as described herein, to discourage membership in a labor organization, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a)(3) ofthe Act.3.At the Respondent's plants at Clarksville and Ashland City, a separate but ap-propriate unit within the meaning of Section 9(b) of the Act for the purpose ofcollective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment consists of the following:All production and maintenance employees, excluding office clerical employees,guards, and supervisors as defined in the Act.4.By virtue of Section 9(a) of the Act, the above-named labor organization hasbeen sinceAugust 12, 1962, at Clarksville, and August 20 at Ashland City, and nowis, the exclusive representative of all employees in the said units for the purpose ofcollective bargaining with respect to rates of pay, hours of employment, and othertermsand conditions of employment.5.By refusing on or about August 15 at Clarksville, and October 3, 1962, atAshland City, to bargain collectively with the said labor organization as the exclusiverepresentative of all employees in the said units, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5) ofthe Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, the Trial Examiner recommends that the Respondent,Acme Boot Company,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, or in any other labor organization, by discharging,laying off, or refusing to reinstate any of its employees because of their unionmembership or activities, or in any other manner discriminating in regard to hireor tenure of employment, or any term or condition of employment.(b)Refusing to bargain collectively with the above-named labor organizationas the exclusive representative of all its employees in the following separate butappropriate units at its Clarksville and Ashland City plants, and, if an understandingis reached at either or both such plants, embody such understanding in a signedagreement:All production and maintenance employees, excluding office clerical employ-ees, guards, and supervisors as defined in the Act. 642,DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) 'Unlawfully interrogating employees as to their union sympathies, instructingemployees to engage in surveillance of union meetings, or threatening reprisals todiscourage union membership and activities.(d) In any other manner interfering with, restraining, and coercing employees inthe exercise of the right to self-organization, to form labor organizations, to join orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of the employees in each of the above-described ap-propriate units, and embody any understanding reached in a signed agreement..(b)Offer immediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suffered by reason of unlawfuldiscrimination against them, in the manner set forth in the section above entitled,"The Remedy," to the following named employees and to all employees listed hereinin Appendix A;At Clarksville:Henry SelfRichard HughesD. H. BumpusMary McCormackRay BaiteeJohn HeatonMelvin BumpusThelma HaleyElton AustinMartha BelterWilliam C. HallLouise HallRay PattersonAt Ashland City(all employees named in Appendix A) :Wayne GentiyJames HornburgerCharlesMcCoyWalter AdcockTerry DowlenDonna HudgensRuby ElliottAt Springfield:John WilsonPaul DeShelesArthur KempfJames CampbellBobby JamesIrene JacksonGeraldine ClubbsEverett SandersGeorge PeachSamuel OggFaylene HutchersonBobby OggCharles Reeder(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the de-termination of the amount of backpay due and right of reinstatement under termsdescribed herein.(d) Post at its plants in Clarksville, Ashland City, and Springfield, Tennessee,copies of the attached notice marked "Appendix B." 3Copies of said notice, to befurnished by the Regional Director for the Twenty-sixth Region, shall, after beingduly signed by the Respondent, be posted by it immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of the service of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.43In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order"I In the event thatthisRecommended Order be adopted by the Board,this provisionshall be modified to read: "NotifysaidRegional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." ACME BOOTCOMPANY, INC.APPENDIX A643MASS LAYOFFS AT ASHLAND CITY PLANT ON AUGUST 18, 29, 1962William OwenLaura StoryThomas WellsPeggy HudgensChristine SimmonsFaye ElliottWilliam Reed,-Jr.'Charles JacksonEarl InmanKate StewartAllen SwawLinda MorganOpal ForbesMaryettaWilliamsMae DowlinFay JordanT. L. NicholsonDimple AlbrittinJean OwensR. R. McCarverDonald PottsElbert JamesDolly Mae ProctorRonnie AdkinsV. E. HudgensRex ReedShirley J. BalthropFrances CarrollEarl BarnesStanleyMorrisBetty ChandlerNadine HamiltonBillyHamiltonEloise OrangeH. A. ForbesJohn BiggsLinda BinkleyMike DwyerPatricia ReedFlossieHarrisBuford GlasgowGayle HeicherBarbara TittsworthMarie PottsJerome SandersAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance withthe National Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage our employees from being members ofUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,or any other union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act tojoin aunion of your choice or not to engage in any unionactivities.WE WILL bargain collectively with the above-named Union as the exclusiverepresentative concerning wages, hours, and working conditions of our employeesat the Clarksville and Ashland City plants.WE WILL offer each of the employees named below and all employees namedon the attached list of layoffs at Ashland City, reinstatement to his or her formerjob and will give them backpay for loss of earnings.At Clarksville:Henry SelfRichard HughesD. H. BumpusMary McCormackRay BarteeJohn HeatonMelvil BumpusThelma HaleyElton AustinMartha BelterWilliam C. HallLouise HallRay PattersonAt Ashland City:Wayne GentryDonna HudgensCharlesMcCoyJames HornburgerTerry DowlenWalter AdcockRuby ElliottAt Springfield:John WilsonPaul DeShelesArthur KempfJames CampbellBobbyJamesIreneJacksonGeraldine ClubbsEverett SandersGeorge PeachSamuel OggFaylene HutchersonBobby OggCharles Reeder717-672-64-vol. 143-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the Union namedabove, and they are also free to refrain fromjoining any union.ACME BOOT COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica.tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,714 FallsBuilding,22 North Front Street,Memphis, Tennessee,38103,TelephoneNo.Jackson7-5451, if theyhave any questions concerning this notice or compliance withitsprovisions.Allied Grocers Cooperative,Inc.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local677.Case No. 1-RC-6787. July 16, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn March 5, 1962, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 677, was cer-tified as the representative of the employees of the Employer in thefollowing unit :All employees, including part-time employees at the Employer'swholesale establishment in Torrington, Connecticut, but exclud-ing office clerical employees, guards, professional employees, andsupervisors as defined in the Act.On September 19,1962, the Employer filed a motion for clarificationof unit, requesting the Board to clarify the certification by determin-ing that the individuals occupying the positions of stock supervisor,dairy and meat department supervisor, and frozen food supervisor aresupervisors as defined by the Act and should be excluded from theunit.On November 21, 1962, the Board issued a notice directing thePetitioner to show cause why the Board should not consider and ruleupon the Employer's motion on the basis of the facts stated therein.Thereafter, on December 3, 1962, the Union filed a response to theBoard's notice, contending that the three employees were notsupervisors.On December 11, 1962, the Board ordered a hearing held on theissuesraised by the Employer's motion for clarification of unit andthe Union's response to the notice to show cause.Thereafter, a hear-ing was held before A. Gene Niro, hearing officer. The hearing offi-143 NLRB No. 67.